PER CURIAM
Defendant appeals a judgment of conviction on three counts of first-degree theft. ORS 164.055. His sole assignment of error is that the trial court should have sustained his objections to the questioning that elicited information about the fact that he had failed a polygraph examination. The state concedes the error and that the error is of sufficient magnitude to require reversal and remand for a new trial. We agree and accept the state’s concession. State v. Brown, 297 Or 404, 445, 687 P2d 751 (1984) (evidence of polygraph examination is inadmissible in a criminal trial).
Reversed and remanded.